                                                 IN THE UNITED STATES BANKRUPTCY COURT
                                                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                  IN RE: Jeffery C. Cunningham                                              BK NO. 21-01757 HWV
                         Donna Mae Cunningham
                                             Debtor(s)                                      Chapter 13



                                          ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

                    To the Clerk:

                           Kindly enter my appearance on behalf of MIDFIRST BANK and index same on the
                    master mailing list.



                                                                                  Respectfully submitted,


                                                                                /s/${s:1:y:_________________________}
                                                                                 Rebecca Solarz
                                                                                 23 Aug 2021, 13:56:02, EDT




                                                                                  KML Law Group, P.C.
                                                                                  BNY Mellon Independence Center
                                                                                  701 Market Street, Suite 5000
                                                                                  Philadelphia, PA 19106
                                                                                  215-627-1322




                 Case 1:21-bk-01757-HWV                            Doc 12 Filed 08/23/21 Entered 08/23/21 15:26:43      Desc
Document ID: fba0ae5fc7083b3321f04d5ccd8de14721d487c2ec28b437ffeea7369ef7e2ff
                                                                   Main Document    Page 1 of 1
